Exhibit 10.1

EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the “AGREEMENT”)
is entered into on May 6, 2013, between Mark A. Downing (“Executive”) and
INTERSIL CORPORATION, a Delaware corporation (the “COMPANY”).

WHEREAS, this Agreement is intended to provide Executive with the compensation
and benefits described herein upon the occurrence of specific events after the
date hereof.

NOW THEREFORE, The Company and Executive hereby agree as follows:

Certain capitalized terms used in this Agreement are defined in Article VI.


ARTICLE I

EMPLOYMENT BY THE COMPANY

 

1.1            Executive is currently employed as an executive of the Company.

 

1.2            This Agreement shall remain in full force and effect so long as
Executive is employed by Company or its subsidiaries; provided, however, that
the rights and obligations of the parties hereto contained in Articles II
through VII shall survive Two and One Half (2-1/2) years following a Covered
Termination (as hereinafter defined).

 

1.3            The Company and Executive wish to set forth the compensation and
benefits which Executive shall be entitled to receive if Executive’s employment
with the Company terminates following a Change in Control under the
circumstances described in Article II of this Agreement.

 

1.4            The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s continued employment with
the Company and Executive’s execution of the general waiver and release
described in Section 3.2.

 



-  1  -

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

SEVERANCE BENEFITS

 

2.1            Entitlement To Severance Benefits.  If Executive’s employment
terminates due to an Involuntary Termination or a Voluntary Termination for Good
Reason (as hereinafter defined) within twelve (12) months following the
effective date of a Change in Control, the termination of employment will be a
Covered Termination and the Company shall pay Executive the compensation and
benefits described in this Article II.  If Executive’s employment terminates,
but not due to an Involuntary Termination or a Voluntary Termination for Good
Reason within twelve (12) months following the effective date of a Change in
Control, then the termination of employment will not be a Covered Termination
and Executive will not be entitled to receive any payments or benefits under
this Article II.

Payment of any benefits described in this Article II shall be subject to the
restrictions and limitations set forth in Article III of this Agreement.

 

2.2            Lump Sum Severance Payment.  The Company shall pay to the
Executive his base pay through the Date of Covered Termination at the rate in
effect at the time Notice of Termination is given, subject to any applicable
withholding of federal, state or local taxes, plus (i) that portion of
Executive’s targeted cash bonus prorated through the Date of Covered
Termination, and (ii) all other amounts to which Executive is entitled under any
compensation plan or practice of the Company at the time such payments are
due.  In addition, within thirty (30) days following a Covered Termination,
Executive shall receive a lump sum payment equal to one hundred percent (100%)
of the sum of Annual Base Pay and Annual Bonus, subject to any applicable
withholding of federal, state or local taxes.

 

2.3            Welfare Benefits.  Following a Covered Termination, Executive and
his covered dependents will be eligible to continue their Welfare Benefits
coverage under any Welfare Benefits plan or program maintained by the Company on
the same terms and conditions (including cost to Executive) as in effect
immediately prior to the Covered Termination, for a period of one (1) year
following the Covered Termination.

With respect to any Welfare Benefits provided through an insurance policy, the
Company’s obligation to provide such Welfare Benefits following a Covered
Termination shall be limited by the terms of such a policy; provided that (i)
the Company shall make reasonable efforts to amend such policy to provide the
continued coverage described in this Section 2.3, and (ii) if a policy providing
health benefits is not amended to provide the continued benefits described in
this Section 2.3, the Company shall pay for the cost of comparable replacement
coverage (or Medigap insurance if Executive qualifies for Medicare) until the
end of the one (1) year period following the Covered Termination.

The Company shall reimburse Executive for any income tax liability due as a
result of the provision of Welfare Benefits under this Article II (and as a
result of any payments due under this paragraph) in order to put Executive in
the same after-tax position as if no taxable Welfare Benefits had been provided.

This Section 2.3 is not intended to affect, nor does it affect, the rights of
Executive, or Executive’s covered dependents, under any applicable law with
respect to health insurance continuation coverage.





-  2  -

--------------------------------------------------------------------------------

 

 

2.4            Mitigation.  Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by retirement benefits after the date of the Covered Termination, or
otherwise.

 

ARTICLE III

LIMITATIONS AND CONDITIONS ON BENEFITS

 

3.1            Withholding of Taxes.  The Company shall withhold appropriate
federal, state or local income and employment taxes from any payments hereunder.

 

3.2            Employee Agreement and Release Prior to receipt of Benefits. 
Upon the occurrence of a Covered Termination, and prior to the receipt of any
benefits under this Agreement on account of the occurrence of a Covered
Termination, Executive shall, as of the date of a Covered Termination, execute
an employee agreement and release in the form attached hereto as Exhibit
A.  Such employee agreement and release shall specifically relate to all of
Executive’s rights and claims in existence at the time of such execution and
shall confirm Executive’s obligations under the Company’s standard form of
proprietary information agreement.  It is understood such employee release and
agreement shall comply with applicable law.  In the event Executive does not
execute such release and agreement within the period required by applicable law,
or if Executive revokes such employee agreement and release within the period
permitted by applicable law, no benefits shall be payable under this Agreement
and this Agreement shall be null and void.

 

ARTICLE IV

OTHER RIGHTS AND BENEFITS

 

4.1            Nonexclusivity.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company.  Except as otherwise expressly provided
herein, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
at or subsequent to the date of a Covered Termination shall be payable in
accordance with such plan, policy, practice or program.

 



-  3  -

--------------------------------------------------------------------------------

 

4.2            Parachute Payments.  In the event that any amount or benefit
received or to be received by Executive pursuant to this Agreement (other than
payment pursuant to this Section 4.2), or pursuant to any accelerated vesting or
extension of the exercise period of Company options Executive may be entitled to
under the terms of Executive’s option grants in connection with a Change in
Control termination, would constitute an “excess parachute payment” subject to
excise tax under Section 4999 of the Code, the Company shall pay to Executive
the amount of any such excise tax; provided, however, that no payment shall be
made under this Section 4.2 to the extent that it would reduce Executive’s
after-tax income.

 

4.3      Stock Options, Deferred Stock Units and Performance-Based Equity
Awards.

In the event of a Covered Termination, all stock options, deferred stock units
(“DSUs”) and restricted stock units (“RSUs”) granted to Executive by the Company
during Executive’s employment with the Company then outstanding, other than
awards subject to performance criteria, shall immediately become fully vested
(and with respect to the stock options, fully exercisable).  In the event of a
Covered Termination, performance-based equity awards granted to Executive by the
Company during Executive’s employment with the Company then outstanding
(including performance-based deferred stock units (“PDSUs”), market stock units
(“MSUs”) and market stock options (“MSOs”)) that include terms providing that
the ultimate amount of equity earned by Executive depends on performance
relative to certain performance criteria established at the time of the grant by
the Compensation Committee of the Company’s Board of Directors (“Performance
Criteria”) for each of one or more performance periods shall immediately become
fully vested (and with respect to MSOs, fully exercisable) as follows: (a)
Executive’s unvested PDSUs, MSUs and MSOs for which the performance period has
been completed shall become fully vested with the number of shares payable to
Executive under a particular grant being determined using the Performance
Criteria for the respective performance period, (b) Executive’s unvested PDSUs
for any performance period in progress shall become fully vested with the number
of shares payable to Executive under a particular grant being determined
applying the Performance Criteria to the performance level achieved through the
last day of the quarter immediately preceding the Change in Control, (c)
Executive’s unvested PDSUs for any performance period that has yet to begin
shall become fully vested with the number of shares payable to Executive for
such performance period  being deemed to be the same number payable to Executive
for the immediately-preceding performance period, and (d) Executive’s unvested
MSUs and MSOs for any performance period in progress shall become fully vested
with the number of shares payable to Executive under a particular grant being
determined by applying the Performance Criteria to the performance level
achieved through the date of the Change in Control.  All equity awards shall be
immediately exercisable in accordance with the terms of the respective awards.

 

ARTICLE V

NON-ALIENATION OF BENEFITS

 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.



-  4  -

--------------------------------------------------------------------------------

 

ARTICLE VI

DEFINITIONS

 

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

6.1            “Agreement” means this Executive Change in Control Severance
Benefits Agreement.

 

6.2            “Annual Base Pay” means Executive’s annual base pay at the rate
in effect during the last regularly scheduled payroll period immediately
preceding (i) the Change in Control or (ii) the Covered Termination, whichever
is greater.

 

6.3            “Annual Bonus” means the Executive’s projected or estimated
annual cash incentive bonus at target for the fiscal year of the Company in
which termination of Executive’s employment occurs.

 

6.4            “Change in Control” means the consummation of any of the
following transactions after the date hereof:

 

(a)            the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of liquidation or dissolution of the Company or an
agreement for the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all (more than fifty percent (50%)) of the
Company’s assets;

 

(b)            any person (as such term is used in Sections 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
directly or indirectly of 25% or more of the Company’s outstanding Common Stock;
or

 

(c)            a change in the composition of the Board of Directors of the
Company within a three (3) year period, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either:

 

(A)      are directors of the Company as of May 15, 2002;

 

(B)      are elected, or nominated for election, to the Board of Directors of
the Company with the affirmative votes of at least a majority of the directors
of the Company who are Incumbent Directors described in (A) above at the time of
such election or nomination; or

 



-  5  -

--------------------------------------------------------------------------------

 

(C)      are elected, or nominated for election, to the Board of Directors of
the Company with the affirmative votes of at least a majority of the directors
of the Company who are Incumbent Directors described in (A) or (B) above at the
time of such election or nomination.

Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

 

6.5            “Company” means Intersil Corporation, a Delaware corporation, and
any successor thereto.

 

6.6            “Covered Termination” means an Involuntary Termination or a
Voluntary Termination for Good Reason within twelve (12) months following a
Change in Control after the date hereof.  No other event shall be a Covered
Termination for purposes of this Agreement.

 

6.7            “Date of Covered Termination” means the first date following the
last date of Executive’s employment with the Company or its subsidiaries as a
result of a Covered Termination.

 

6.8            “Date of Notice of Termination” means the date the Executive is
given notice, either verbal or written, that his employment with the Company or
its subsidiaries has been or will be terminated.

 

6.9            “Involuntary Termination” means Executive’s dismissal or
discharge by the Company or its subsidiaries (or, if applicable, by the
successor entity) for reasons other than fraud, misappropriation or embezzlement
on the part of Executive which resulted in material loss, damage or injury to
the Company.  Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for one of these reasons unless and until there shall have
been delivered to Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company’s Board of Directors at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for the
Executive, together with Executive’s counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct set forth in the immediately preceding sentence
and specifying the particulars thereof in detail.

The termination of an Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Executive.

 

6.10            “Voluntary Termination for Good Reason” means that the Executive
voluntarily terminates his employment after any of the following are undertaken
without Executive’s express written consent:

 



-  6  -

--------------------------------------------------------------------------------

 

(a)            the assignment to Executive of any duties or responsibilities
which result in any diminution or adverse change of Executive’s position, status
or circumstances of employment as in effect immediately prior to the Change in
Control of the Company; any removal of Executive from or any failure to reelect
Executive to any of such positions, except in connection with the termination of
his employment for death, disability, retirement, fraud, misappropriation,
embezzlement or any other voluntary termination of employment by Executive other
than Voluntary Termination for Good Reason;

 

(b)            a reduction by the Company in Executive’s Annual Base Pay or
targeted annual cash incentive bonus in effect at the time;

 

(c)            any failure by the Company to continue in effect any benefit plan
or arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of the Change in
Control of the Company (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any Benefit Plans or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control of the Company, provided, however, that Executive may not
terminate for Good Reason following a Change in Control of the Company if the
Company offers a range of benefit plans and programs which, taken as a whole,
are comparable to the Benefit Plans as determined in good faith by Executive;

 

(d)            a relocation of Executive, or the Company’s principal executive
offices if Executive’s principal office is at such offices, to a location more
than fifteen (15) miles from the location at which Executive performed
Executive’s duties immediately prior to the Change in Control of the Company,
except for required travel by Executive on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations at the
time of the Change in Control of the Company;

 

(e)            any breach by the Company of any provision of this Agreement; or

 

(f)            any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company.

 

6.11            “Welfare Benefits” means benefits providing for coverage or
payment in the event of Executive’s death, disability, illness or injury that
were provided to Executive immediately before a Change in Control, whether
taxable or non-taxable and whether funded through insurance or otherwise,
including without limitation all life and health insurance coverage.

 



-  7  -

--------------------------------------------------------------------------------

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1            Section 409A.                 Notwithstanding any other provision
of this Agreement to the contrary, any amount payable hereunder, including
reimbursements, that is subject to the requirements of Section 409A of the Code,
shall be paid in compliance with Section 409A of the Code and the regulations
issued thereunder.  If Executive is a “specified employee” within the meaning of
Section 409A of the Code and the regulations issued thereunder, and a payment or
benefit provided for in this Agreement would be subject to additional tax under
Section 409A of the Code if the payment or benefit is paid within six (6) months
after Executive’s “separation from service” (within the meaning of Section 409A
of the Code) then such payment or benefit required under this Agreement shall
not be paid (or commence) until the first day which is six (6) months after
Executive’s separation from service.  In such case, any payments that would
otherwise have been made during such period shall be made to Executive in a lump
sum as soon as administratively feasible upon the earlier of (i) the date that
is six (6) months after termination of Executive’s employment or (ii)
Executive’s death.  In addition, amounts payable hereunder upon Executive’s
termination of employment that are subject to Section 409A of the Code shall
only be paid upon Executive’s “separation from service” as defined under Section
409A of the Code.  Furthermore, notwithstanding any other provision of this
Agreement to the contrary, it is specifically understood and agreed that the
Company may unilaterally amend this Agreement to the extent necessary to effect
compliance with Section 409A of the Code.

7.2            Employment Status.  This Agreement does not constitute a contract
of employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, or (iii) to
change the Company’s policies regarding termination of employment.

7.3            Notices.  Any notices provided hereunder must be in writing and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by telex or
facsimile) or the third day after mailing by first class mail, to the Company at
its primary office location and to Executive at his address as listed in the
Company’s payroll records.  Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at his address as listed in the Company’s payroll records.

7.4            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.5            Waiver.  If either party should waive any breach of any
provisions of the Agreement, he or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.



-  8  -

--------------------------------------------------------------------------------

 

7.6            Complete Agreement.  This Agreement, including Exhibit A and
other written agreements referred to in this Agreement, constitutes the entire
agreement between Executive and the Company and it is the complete, final, and
exclusive embodiment of their agreement with regard to the subject matter
hereof, and expressly supersedes all other agreements, promises or
understandings, whether oral or written.  This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein.

7.7            Amendment or Termination of Agreement.  This Agreement may be
changed or terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Compensation Committee of the
Company’s Board of Directors.

7.8            Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

7.9            Headings.  The headings of the Articles and sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

7.10            Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and Executive
may not assign any of his rights hereunder without the written consent of the
Company, which consent shall not be withheld unreasonably.

7.11            Attorneys Fees.  If Executive brings any action to enforce his
rights hereunder, Executive shall be entitled to recover his reasonable
attorneys’ fees and costs incurred in connection with such action if Executive
is the prevailing party in such action.

7.12            Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.

7.13            Non-Publication.  The parties mutually agree not to disclose
publicly the terms of this Agreement except to the extent that disclosure is
mandated by applicable law.

7.14            Construction of Agreement.  In the event of a conflict between
the text of this Agreement and any summary, description or other information
regarding this Agreement, the text of this Agreement shall control.

 

[Signatures Appear on the Following Page]

-  9  -

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

 

INTERSIL CORPORATION                             EXECUTIVE

a Delaware Corporation

 

 

 

 

 

 

/s/ Thomas C. Tokos

 

/s/ Mark A. Downing

Thomas C. Tokos

 

Mark A. Downing

SVP, General Counsel and

 

SVP, Strategy and Business Development

Corporate Secretary

 

 

 

 

 

Exhibit A:  Employee Agreement and Release

 

 

 

-  10  -

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Intersil Corporation

Employee Agreement and Release

I understand and agree completely to the terms set forth in the foregoing
agreement.

I hereby confirm my obligations under the Company’s standard form of proprietary
information agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected this
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment, including
but not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal American with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to provide you
with continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company.





            A-1

--------------------------------------------------------------------------------

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have twenty-one (21) days to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date (“Effective
Date”).

 

By:

 

Date:



            A-2

--------------------------------------------------------------------------------